 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Overnite Transportation Co. and International Brotherhood of Teamsters, AFL±CIO, Local 728. Case 10±CA±29969 May 30, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Pursuant to a charge filed on February 12, 1997, the General Counsel of the National Labor Relations Board issued a complaint on March 21, 1997, alleging that the Respondent has violated Section 8(a)(5) and 
(1) of the National Labor Relations Act by refusing the tification in Case 10±RC±14592. (Official notice is taken of the ``record'' in the representation proceeding as defined in the Board's Rules and Regulations, Secs. 
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).) The Respondent filed an answer admitting in 

plaint. tion for Summary Judgment. On May 9, 1997, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion 
ing that the complaint be dismissed. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bargain, but attacks the validity of the certification on resentation proceeding. All representation issues raised by the Respondent tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). 
Accordingly, we grant the Motion for Summary Judg-ment.1 1 nying Motion for Reconsideration. However, he agrees that no new 
matters are appropriately raised herein. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a Virginia portation of commodity freight. During the 12-month spondent in conducting its business operations de-
scribed above, derived gross revenues in excess of $50,000 from the interstate transportation of freight. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(6) and 
tion within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held April 17, 1995, the Union was certified on February 7, 1997,2 ployees in the following appropriate unit: All full-time and regular part-time dock workers, city drivers, combo drivers, road drivers, jockeys and leadmen employed by the Employer at its agerial employees, shop employees, guards and 
supervisors as defined in the Act. 3 The Union continues to be the exclusive representative 
under Section 9(a) of the Act. B. Refusal to Bargain Since February 11, 1997, the Union has requested the Respondent to bargain, and, since February 12, lation of Section 8(a)(5) and (1) of the Act. CONCLUSIONS OF LAW By refusing on and after February 12, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate tion 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act. 2 spondent's motion for reconsideration. 3 The unit description conforms to the language in the Certification of Representative which differs slightly and inconsequentially from the complaint. 323 NLRB No. 145  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, derstanding in a signed agreement. ices of their selected bargaining agent for the period 
spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the lanta, Georgia, its officers, agents, successors, and as-signs, shall 1. Cease and desist from (a) Refusing to bargain with International Brother-hood of Teamsters, Local 728, as the exclusive bar-ing unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment, and if an understanding is reached, embody the understanding in a signed agreement: All full-time and regular part-time dock workers, city drivers, combo drivers, road drivers, jockeys and leadmen employed by the Employer at its agerial employees, shop employees, guards and 
supervisors as defined in the Act. (b) Within 14 days after service by the Region, post tached notice marked ``Appendix.''4 tice, on forms provided by the Regional Director for thorized representative, shall be posted by the Re-4 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' spondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of 
these proceedings, the Respondent has gone out of ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since February 12, 1997. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. May 30, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to bargain with International Brotherhood of Teamsters, Local 728 as the exclusive 
representative of the employees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the bargaining unit: All full-time and regular part-time dock workers, 
city drivers, combo drivers, road drivers, jockeys ing office clerical employees, managerial employ- OVERNITE TRANSPORTATION CO. 3 ees, shop employees, guards and supervisors as defined in the Act. OVERNITE TRANSPORTATION COMPANY   The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice. WE WILL NOT refuse to bargain with INTERNATIONAL BROTHERHOOD OF TEAMSTERS, LOCAL 
728 as the exclusive representative of the employees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise 
of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached 
on terms and conditions of employment for our employees in the bargaining unit: All full-time and regular part-time dock workers, city drivers, combo drivers, road drivers, jockeys 
cluding office clerical employees, managerial employees, shop employees, guards and super-visors as defined in the Act. OVERNITE TRANSPORTATION COMPANY (Employer) Dated By (Representative) (Title) 101 Marietta Street NW, Suite 2400, Atlanta, Georgia 30323±3301. Telephone (404) 331±2896. 5 